PER CURIAM.
Appellant’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), representing that counsel can make no good faith argument that reversible error occurred, but identifying a technical error *274for correction upon review of this case. Appellant’s counsel requests that the Adjudicatory Order be amended to correctly indicate that D.A.D. was found to have committed only the act described in Count I of the Petition for Delinquency and not “the act(s) described in the Petition” since the State nolle prossed Count II. We agree and remand.
This Court has jurisdiction to consider this matter. Caylor v. State, 624 So.2d 338 (Fla. 1st DCA 1993). Accordingly, this case is remanded for correction of the scrivener’s error on the Adjudicatory Order and for entry of a written order specifying the defendant only committed the act described in Count I of the petition. In all other respects, the trial court orders and sentence are affirmed.